           Case 3:18-cv-00544-MMD-CLB Document 56 Filed 06/19/20 Page 1 of 5

     AARON D. FORD
1
       Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
       Deputy Attorney General
3    State of Nevada
     Public Safety Division
4
     100 N. Carson Street
5    Carson City, NV 89701-4717
     Tel: (775) 684-1259
6    E-mail: pdunkley@ag.nv.gov
7
     Attorneys for Defendants
8    Renee Baker, Dwayne Baze, David Carpenter,
     Ian Carr, Stephen Clark, Daniel Collier, Ray East
9    Pamela Feil, Joseph Ferro, Tim Garrett, Valaree Olivas,
     William Sandie, Nathan Wake, and Harold Wickham
10

11                            UNITED STATES DISTRICT COURT

12                                     DISTRICT OF NEVADA

13   BRIAN KAMEDULA,
                                                        Case No. 3:18-cv-00544-MMD-CLB
14                       Plaintiff,
15   vs.                                                 DEFENDANTS’ MOTION FOR
                                                      EXTENSION OF TIME TO RESPOND
16   IAN CARR, et al.,                                        TO DISCOVERY
                                                              (First Request)1
17                       Defendants.
18         Defendants, Renee Baker, Dwayne Baze, David Carpenter, Ian Carr, Stephen Clark,

19   Daniel Collier, Ray East, Pamela Feil, Joseph Ferro, Tim Garrett, Valaree Olivas, William

20   Sandie, Nathan Wake, and Harold Wickham, by and through counsel, Aaron D. Ford,

21   Attorney General of the State of Nevada, and Peter E. Dunkley, Deputy Attorney General,

22   hereby requests a 60 day extension, until August 17, 2020, to respond to outstanding

23   discovery.

24   ///

25   ///

26   ///

27

28
           1 This is the second extension request in this case. However, this is the first
     request for an extension related to these specific sets of discovery requests.
                                                  1
           Case 3:18-cv-00544-MMD-CLB Document 55
                                               56 Filed 06/18/20
                                                        06/19/20 Page 2 of 5


1                            MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     BACKGROUND
3           Defendants respectfully request a sixty (60) day extension of time from the current
4    deadlines of June 18, 25, 26, 29, and July 2, 9, to respond to Plaintiff’s outstanding discovery
5    requests.     The undersigned understands that 60 days is a longer than usual request.
6    However, the voluminous discovery propounded by Plaintiff warrants the request and
7    minimizes the likelihood that Defendants will need to file an additional request for more time,
8    at least as related to the currently outstanding discovery requests. Defendants request that
9    all outstanding discovery requests will be due on August 17, 2020.
10          In light of the COVID-19 related administrative procedural complications within the
11   State of Nevada, and at the Office of the Attorney General (OAG), and at the NDOC regarding
12   current employees, and with the former employees of NDOC, which have affected the
13   efficiency of and responsiveness to communications with the 14 Defendants and related to
14   multiple sets of discovery requests, totaling 96 interrogatories, 972 requests for admission,
15   and 103 requests for production of documents, good cause exists for Defendants’ request for
16   an extension.2
17   II.    DISCUSSION
18          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
19   follows:
20                   When an act may or must be done within a specified time, the court
                     may, for good cause, extend the time: (A) with or without motion or
21                   notice if the court acts, or if a request is made, before the original
                     time or its extension expires; or (B) on motion made after the time
22                   has expired if the party failed to act because of excusable neglect.
23   Fed. R. Civ. P. 6(b)(1).      Additionally, “The district court is given broad discretion in

24   supervising the pretrial phase of litigation….” Zivkovic v. S. California Edison Co., 302 F.3d

25   1080, 1087 (9th Cir. 2002) (citation omitted). See also, Laub v. U.S. Dep't of Interior, 342 F.3d

26   1080, 1093 (9th Cir.2003) (noting the district court's broad discretion in discovery matters).

27   ///

28
            2   Defendants are not waiving the right to seek a protective order if necessary.
                                                      2
           Case 3:18-cv-00544-MMD-CLB Document 55
                                               56 Filed 06/18/20
                                                        06/19/20 Page 3 of 5


1           In this case, Defendants asserts that the requisite good cause is present to warrant the
2    requested extension of time. At issue are 1171 discrete discovery requests to multiple
3    defendants responding in various capacities. The requests have due dates ranging from June
4    18 through July 9, 2020.
5           In addition to the sheer number of discrete requests to the 14 Defendants, Defendants
6    make the instant request in light of the ongoing productivity obstacles related to COVID-19,
7    including Nevada Governor Sisolak’s many emergency declarations, beginning on March 15,
8    2020 and then the March 31, 2020 Declaration of Emergency (Directive 010) – ‘Stay at Home
9    Order’ and the Governor’s subsequent extensions and additional directives and clarifications.
10   In response to COVID-19 and the Governor’s Directives, the OAG has directed all OAG
11   employees to comply with the Governor’s orders, limit in-office work and to stay at home while
12   and until the OAG implements and transitions to alternate, home-based working
13   arrangements or the COVID-19 restrictions are lifted. Currently, the OAG is restricting the
14   in-office attendance of employees to 25% of capacity for all staff.
15          In light of the administrative directives, and due to the difficulties the instant
16   circumstances place on obtaining the necessary supporting documents, and difficulty
17   corresponding between the OAG and Defendants, Defendants respectfully request that the
18   Court extend the deadline by sixty (60) days, until August 17, 2020. Defendants’ request will
19   not hinder or prejudice Plaintiff’s case. Close of discovery is currently set for October 5, 2020
20   (ECF No 53). The requested sixty-day extension of time will not change the scheduling order
21   and should permit sufficient time to overcome the administrative and procedural obstacles
22   created by the response to COVID-19, and to obtain documents, and responses from
23   Defendants.
24          Finally, the OAG and Plaintiff have productively conferred in prior discovery issues,
25   see, e.g., ECF No. 53. While the OAG has not conferred with Plaintiff regarding this motion,
26   the OAG expects that future conferences will nevertheless be productive, and minimize the
27   need for Court intervention.
28   ///

                                                     3
            Case 3:18-cv-00544-MMD-CLB Document 55
                                                56 Filed 06/18/20
                                                         06/19/20 Page 4 of 5


1    III.     CONCLUSION
2             For the above reasons, Defendants respectfully requests a sixty (60) day extension to
3    permit sufficient time for Defendants to respond to the outstanding discovery, as set forth
4    below:
5             Proposed Schedule for Outstanding Discovery Response Deadlines
6    Proposed Deadline for the currently outstanding discovery responses:          August 17, 2020.
7             DATED this 18th day of June 2020.
8                                             AARON D. FORD
                                              Attorney General
9

10                                            By:    /s/ Peter E. Dunkley
                                                     PETER E. DUNKLEY, Bar No. 11110
11                                                   Deputy Attorney General
12                                                      Attorneys for Defendants

13

14

15   IT IS SO ORDERED:

16
     ___________________________________
17
     UNITED STATES MAGISTRATE JUDGE
18

19            June 19, 2020
     DATED:________________________
20

21

22

23

24

25

26

27

28

                                                    4
          Case 3:18-cv-00544-MMD-CLB Document 55
                                              56 Filed 06/18/20
                                                       06/19/20 Page 5 of 5


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the Office of the Attorney General, State of Nevada,
3    and that on this 18th day of June, 2020, I caused a copy of the foregoing, DEFENDANTS’
4    MOTION FOR EXTENSION OF TIME TO RESPOND TO DISCOVERY (First
5    Request), to be served, by U.S. District Court CM/ECF Electronic Filing on the following:
6    Brian Kamedula #24627
     Care of LCC Law Librarian
7    Lovelock Correctional Center
     1200 Prison Road
8    Lovelock, NV 89419
     lcclawlibrary@doc.nv.gov
9
10
                                                   /s/ Caitie Collins           _____________
11                                                 An employee of the
                                                   Office of the Attorney General
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27
28

                                                  5
